Citation Nr: 9905811	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of 
injuries to both knees.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This appeal arises from a January 1992 rating decision of the 
Atlanta, Georgia, Regional Office (RO).  In that decision, 
the RO denied service connection for hearing loss and 
tinnitus.  This appeal also arises from a September 1993 
rating decision, in which the RO denied service connection 
for injuries of the legs.  Although the RO denied service 
connection for injuries of the legs, the veteran, in his 
statements in the course of his claim and appeal, has 
reported a history of injuries to his knees.  The Board has 
phrased the issue on appeal accordingly, as entitlement to 
service connection for residuals of injuries to both knees.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
of current hearing loss; nor has he submitted competent 
medical evidence of a connection between any current hearing 
loss and injury or disease during service.

2.  The veteran has not submitted competent medical evidence 
of current tinnitus; nor has he submitted competent medical 
evidence of a connection between any current tinnitus and 
injury or disease during service.

3.  The veteran has not submitted competent medical evidence 
of any current disorder affecting the knees; nor has he 
submitted competent medical evidence of a connection between 
any current knee disorder and injury or disease during 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for residuals of 
injuries of both knees is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has hearing loss and tinnitus 
that began during service, in 1970.  He contends that he 
sustained injuries to his knees during service when he fell 
while working on a telephone pole.  He contends that he 
continues to have hearing loss, tinnitus, instability in his 
left knee, and pain and stiffness in both knees.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998). st 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection for hearing loss 
is regulated at 38 C.F.R. § 3.385, which provides that:


	(CONTINUED ON NEXT PAGE)

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1998).

In Hensley v. Brown, 5 Vet.App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet.App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet.App. at 160.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

service records indicate that he worked as a 
field wireman during service.  His service medical records 
showed irrigation of the ears on one occasion, in response to 
an earache.  Audiological testing performed at separation 
from service, however, showed no significant hearing loss, 
with auditory thresholds in all of the relevant frequencies 
measured at 15 decibels or lower.  There is no record that 
the veteran ever reported tinnitus during service.  In an 
October 1970 medical history, the veteran reported occasional 
cramps in his legs.  No disorders affecting the knees were 
noted on the veteran's separation examination.  The record 
contains no medical evidence of a connection between any 
injury or disease during service and any current hearing 
loss, tinnitus, or disorder of the knees.  In the absence of 
medical evidence of current hearing loss, tinnitus, or knee 
disorders, and in the absence of medical evidence of a 
connection between such disorders and service, the veteran 
has not submitted well grounded claims for service connection 
for hearing loss, tinnitus, or residuals of injuries of both 
knees.  Therefore, those claims must be denied.



ORDER

A well grounded claim for service connection for hearing loss 
not having been submitted, the claim is denied.

A well grounded claim for service connection for tinnitus not 
having been submitted, the claim is denied.

A well grounded claim for service connection for residuals of 
injuries of both knees not having been submitted, the claim 
is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


